Citation Nr: 0942976	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  05-26 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1988 through 
February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Cleveland, Ohio that denied the Veteran's claim for service 
connection for PTSD.

In April 2005, a personal hearing was held before a Decision 
Review Officer (DRO) at the Cleveland, Ohio RO.  A transcript 
of that proceeding has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The Veteran is the recipient of the Army Commendation 
Medal with a "V" device.

2.  The competent medical evidence of record establishes that 
the Veteran has a current diagnosis of PTSD related to his 
service in the Gulf War.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  See 38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§  3.102, 
3.303, 3.304(f) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for PTSD has been 
granted, as discussed below.  As such, the Board finds that 
any error related to the VCAA on this claim is moot.  See 38 
U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not necessarily have 
the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports a claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case, the claim will be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. § 1110 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  38 C.F.R. § 3.303(b) (2009).  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  Id.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to establish direct service connection for a 
disorder, there must be 
(1) medical evidence of the current disability, (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury, and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2009).

If the evidence establishes that a veteran engaged in combat 
with the enemy and that a claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1) (2009).  Otherwise, the law requires verification 
of a claimed stressor.

The Veteran claims that he has PTSD as a result of his 
service in the Gulf War (Desert Storm) in 1991 in the United 
States Army.  See Stressor Statement, June 2004.  At the DRO 
hearing, the Veteran testified that he served in Saudi Arabia 
as a combat engineer, which involved driving through tanks, 
disarming "booby traps" in mine fields, and removing 
obstacles for infantryman.  See Hearing Transcript, April 
2005 at 2-3.  The Veteran testified that because his armored 
division shot at tanks, they came under direct and indirect 
enemy fire.  Id. at 3.  He also reported in his June 2004 
stressor statement that he saw hundreds of dead bodies on the 
battlefield, and that he saw a small child take a cluster 
bomb accidentally into a tent that blew up, killing the 
child.  

As an initial matter, the Board notes that the Veteran's 
service personnel records reflect that he served as a combat 
engineer in the United States Army in Saudi Arabia from 
January 1991 to May 1991, and his DD 214, Certificate of 
Release or Discharge from Active Duty, reflects that he was 
awarded, among other decorations, the Army Commendation Medal 
with a "V" device.  As such an award is indicative of 
combat service, the Veteran's claimed stressors need not be 
verified.  See 38 C.F.R. § 3.304(f) (2009).

A September 1992 report of medical history completed by the 
Veteran in service after returning from Saudi Arabia reflects 
that he reported experiencing feelings of excessive worry and 
depression.  A physician subsequently noted on the form "no 
excessive worry or depression," but no explanation was 
provided.  A month later, an October 1992 service treatment 
record reflects that the Veteran had a DWI or DUI and that he 
was diagnosed with substance abuse disorder and enrolled in 
counseling.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

An August 1998 VA medical center (VAMC) treatment record 
reflects that the Veteran requested admission for substance 
abuse treatment.  The VA hospital record reflects that the 
Veteran reported that he was a combat veteran from the Gulf 
War and that he was experiencing, in addition to substance 
dependence, symptoms including nightmares, increased startle 
response to loud noises, that he "likes to fight," and 
discomfort in crowds.  He reported that he was previously 
treated in service in 1992 for substance abuse.  The record 
reflects that the Veteran was advised to seek admission at a 
different VAMC location, but there is no record of the 
Veteran receiving any further treatment around that time.

A May 2004 VAMC treatment record reflects that the Veteran 
was evaluated by a VA therapist for PTSD.  The Veteran 
reported that his alcohol abuse began after he returned from 
Saudi Arabia in May 1991 and that by 1992 had already had a 
DUI.  The record reflects that the Veteran's Clinician 
Administered PTSD Scale (CAPS) test score was "suggestive of 
PTSD in the mild range of severity," although only a "rule 
out" PTSD diagnosis was recorded.  The record reflects that 
the Veteran's PTSD manifested by symptoms of intrusive 
thoughts and memories, chronic sleep impairment, nightmares, 
avoidance behaviors, including emotional numbing (including 
substance abuse) and a restricting range of affect, anger, an 
increased startle response, and hypervigilance.  The VA 
therapist specifically noted that the Veteran did not 
exaggerate his responses on the CAPS test.  The record 
reflects that the Veteran was referred for treatment in the 
Center for Stress and Recovery (CRS) VA program for PTSD.

VAMC treatment records dated May 2004 through December 2004 
reflect that the Veteran was treated for PTSD in the VA CSR 
program, including the Inner Warrior group therapy program.  
See, e.g., VAMC Treatment Records, May 2004, August 2004 
(letter), and December 2004.  An August 2004 VAMC treatment 
record notes as follows:

He has also been involved at CSR first on a trial 
basis and now it appears fully for the treatment of 
PTSD symptoms that became more evident since the 
patient stopped drinking.

A June 2005 VAMC treatment record and a June 2005 letter, 
both prepared by Dr. M.E., a VA psychologist, reflect 
diagnoses of PTSD as a result of the Veteran's service in the 
Gulf War (Desert Storm).  The VAMC treatment record and 
letter both reflect that the Veteran reported symptoms of 
depressed mood, chronic sleep impairment, and nightmares.  
The letter also reflects that the Veteran reported symptoms 
of irritability and suicidal ideation.

The Board must assess the credibility and weight to be given 
to the evidence and may favor one medical opinion over the 
other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).

The Board finds the above June 2005 VAMC treatment record and 
letter from Dr. M.E. reflecting that the Veteran was 
diagnosed with PTSD to be the most persuasive evidence of 
record as to whether the Veteran has PTSD as a result of his 
service in the Gulf War.  Dr. M.E. had the opportunity to 
review all of the Veteran's VAMC treatment records and to 
personally interview and treat the Veteran.  She also took 
into consideration the in-service stressors reported by the 
Veteran, his history of substance abuse, and several months 
of domiciliary treatment in 2004 in the VA Center for Stress 
and Recovery for his PTSD, including the Inner Warrior PTSD 
group therapy program.  The Board further notes that the 
Veteran reported experiencing excessive worry and depression 
in service after returning from Saudi Arabia in September 
1992, he was referred for substance abuse counseling a month 
later in service in October 1992 after receiving a DWI or 
DUI, and he reported symptoms of PTSD four years later in 
1998 at a VAMC (although the record does not make specific 
mention of "PTSD"), all of which the Board finds highly 
probative.  Moreover, the Board notes again that May 2004 
through December 2004 VAMC treatment records reflect that the 
Veteran received several months of treatment specifically for 
PTSD.

The Board acknowledges that the May 2004 through December 
2004 VAMC treatment records reflect diagnoses of "rule out" 
PTSD, despite the Veteran being treated for PTSD in the CSR 
program at that time.

The Board also acknowledges a September 2004 VA examination 
report that reflects opinions that the Veteran did not have 
PTSD, but that 50 percent of his symptomatology was related 
to PTSD.  Due to the inconsistent opinions of this examiner, 
the Board finds the VA examiner's opinion to be not credible 
and to therefore have no probative value.

The Board also acknowledges a July 2006 VA examination report 
that reflects a diagnosis of malingering.  The VA examiner 
opined that the Veteran was exaggerating his responses to 
PTSD examination questions and that his symptomatology was 
the result of Axis II personality disorders as opposed to 
PTSD.  The examiner's reasoning relies in part on the 
earlier, May 2004 PTSD evaluation report.  The examiner 
opined that the earlier, May 2004 evaluation included MMPII 
testing that "shows no evidence for PTSD."  The Board 
notes, however, that the earlier May 2004 PTSD evaluation 
report actually reflects that the Veteran scored above the 
cut-off threshold for PTSD, that his score was in the mild 
range of PTSD, and that his result did "not appear to be 
exaggerated."  The Board further notes that the May 2004 
evaluation report referred to by the July 2006 examiner 
actually reflects that test results "indicate[d] features 
(but no confirmed diagnosis of) borderline, narcissistic, and 
antisocial personality styles" (emphasis added).  The 
examiner also referred generally to an evaluation from June 
2002 reflecting malingering that is not in the claims file, 
and he referred to a compensation and pension evaluation from 
April 2005, which evaluation report is also not part of the 
claims file (and which reference clearly appears to be in 
error).  Because the examiner relied on records that are not 
associated with the claims file, and because he relied on 
inaccurate references to the May 2004 PTSD evaluation report 
in rendering the malingering diagnosis, and in light of all 
of the evidence to the contrary in the claims file (of 
diagnoses and treatment for PTSD), the Board finds the July 
2006 VA examination report to have limited probative value.  

Furthermore, the Board is of the opinion that favorable 
medical evidence indicating that the Veteran does have PTSD 
is at least of sufficient probative value to place the 
evidence in equipoise.  Therefore, as the Board has 
recognized the Veteran's combat experience, the claims folder 
contains current diagnoses of PTSD based on reports of in-
service stressors, the Board will resolve doubt in favor of 
the Veteran and grant the Veteran's claim for entitlement to 
service connection for PTSD.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102, 3.304(f) (2009)


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


